

117 S1104 IS: Haiti Development, Accountability, and Institutional Transparency Initiative Act
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1104IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Cardin (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo measure the progress of post-disaster recovery and efforts to address corruption, governance, rule of law, and media freedoms in Haiti.1.Short titleThis Act may be cited as the Haiti Development, Accountability, and Institutional Transparency Initiative Act.2.FindingsCongress finds the following:(1)On January 12, 2010, a massive earthquake struck near the Haitian capital city of Port-au-Prince, leaving at least 220,000 people dead, including 103 United States citizens, 101 United Nations personnel, and nearly 18 percent of the civil service of Haiti, as well as approximately 300,000 injured, 115,000 homes destroyed, and 1,500,000 Haitians displaced.(2)The international community, led by the United States and the United Nations, mounted an unprecedented humanitarian response to the earthquake in Haiti. Through 2018, more than $8,000,000,000 was disbursed by donors. Since the 2010 earthquake, the United States Government has disbursed more than $4,000,000,000 in recovery and development funding.(3)On October 4, 2016, Hurricane Matthew struck southwestern Haiti on the Tiburon Peninsula, causing widespread damage and flooding and leaving approximately 1,400,000 people in need of immediate assistance. Recovery efforts continue more than 4 years later.(4)Before the 2010 earthquake and 2016 hurricane, Haiti registered among the lowest in socioeconomic indicators and had the second highest rate of income disparity in the world, conditions that have further complicated disaster recovery and resilience efforts. As of November 2020, approximately 4,400,000 people are in need of humanitarian assistance in Haiti.(5)With assistance from the United States, more than 30,000 jobs have been created since the 2010 earthquake, largely in the apparel industry at the Caracol Industrial Park (in partnership with the Inter-American Development Bank, the Government of Haiti, and the private sector) in northern Haiti.(6)Since 2018, tens of thousands of Haitians have participated in popular demonstrations demanding accountability over government management of Petrocaribe resources. In early 2019, the superior court of auditors in Haiti released a series of reports implicating high-level government officials in the misappropriation of funds.(7)The United Nations Office of the High Commissioner for Human Rights and the Human Rights Service jointly found a 333-percent increase in human rights violations and abuses against the rights of life and security in Haiti from July 2018 through December 2019. There were 131 violations in 2018 and 567 violations in 2019, including the shooting of at least 1 journalist covering the protests.(8)Leading members of civil society have faced attacks, including Monferrier Dorval, a constitutional law expert and president of the Port-au-Prince bar association who was killed on August 28, 2020.(9)On November 13, 2018, according to the Haitian National Human Rights Defense Network, at least 71 people were shot and killed and 18 people were raped in the neighborhood of La Saline in Port-au-Prince.(10)On December 10, 2020, the Office of Foreign Assets Control of the Department of the Treasury designated former Haitian National Police officer Jimmy Cherizier, former Director General of the Ministry of the Interior Fednel Monchery, and former Departmental Delegate Joseph Pierre Richard Duplan pursuant to Executive Order 13818 (50 U.S.C. 1701 note; relating to blocking the property of persons involved in serious human rights abuse or corruption) for being foreign persons responsible for or complicit in, or having directly or indirectly engaged in, serious human rights abuse for their connection to the massacre in La Saline. (11)Following the massacre in La Saline, similar attacks have occurred in other Port-au-Prince neighborhoods, including the November 2019 and August 2020 attacks in Bel Air, in which 24 people were killed and hundreds of families were displaced.(12)Parliamentary elections scheduled for October 2019 did not take place, and since January 13, 2020, President Jovenel Moïse has ruled by decree. At least 5 decrees have been cited as increasingly authoritarian by Haitian civic and political leaders and the international community, including— (A)the October 30, 2020, decision to constitute a 5-member group to draft a new constitution; (B)the November 6, 2020, decision to reduce the control of anticorruption entities such as the Superior Court of Accounts and Administrative Litigation; (C)the November 26, 2020, antiterrorism decree that establishes sanctions applicable to Haitian police officers not stopping demonstrations; (D)the November 26, 2020, creation of the National Intelligence Agency; and (E)the February 11, 2021, appointment of 3 new judges to the Supreme Court of Haiti outside of constitutional procedures.(13)Although there has been no parliament in place since January 2020, the Government of Haiti approved a budget on September 30, 2020, but the delay prevented the International Monetary Fund and other multilateral organizations from disbursing millions in international assistance. (14)In September 2020, President Moïse bypassed the Supreme Court of Haiti to appoint a Provisional Electoral Council (CEP) by executive decree. Several civil society groups that traditionally participate in the electoral councils of Haiti criticized the decision and have declined to be represented in the CEP.(15)On February 7, 2021, President Moïse alleged that a coup had been attempted against him, leading to 23 subsequent arrests, including of Judge Yviquel Dabrésil of the Supreme Court of Haiti. The Department of State noted that the situation remains murky and we await the results of the police investigation. On February 9, 2021, President Moïse forced the retirement of 3 Supreme Court judges, who were named as possible transitional presidents by political opponents, and replaced them with individuals he unilaterally selected.3.Statement of policyIt is the policy of the United States to support the sustainable rebuilding and development of Haiti in a manner that—(1)recognizes Haitian independence, self-reliance, sovereignty, democratic governance, and efficiency;(2)promotes efforts that are led by and support the people and Government of Haiti at all levels so that Haitians lead the course of reconstruction and development of Haiti;(3)builds the long-term capacity of the Government of Haiti, civil society in Haiti, and the private sector to foster economic opportunities in Haiti;(4)fosters collaboration between the Haitian diaspora in the United States, including dual citizens of Haiti and the United States, with the Government of Haiti and the business community in Haiti;(5)supports anticorruption efforts and addresses human rights concerns;(6)respects and helps restore the natural resources of Haiti and strengthens community-level resilience to environmental and weather-related impacts;(7)promotes the holding of free, fair, and timely elections in accordance with democratic principles and the Constitution of Haiti;(8)provides timely and comprehensive reporting on the goals and progress of the Government of Haiti and the United States Government, and transparent post-program evaluations and contracting data; and(9)promotes the participation of Haitian women and youth in governmental and nongovernmental institutions and in economic development and governance assistance programs funded by the United States. 4.Definition of appropriate congressional committeesIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.5.Strengthening human rights and anticorruption efforts in Haiti and holding perpetrators of the La Saline massacre accountable(a)Prioritization by Secretary of StateThe Secretary of State shall prioritize the protection of human rights and anticorruption efforts in Haiti through the following methods:(1)Fostering strong relationships with independent civil society groups focused on monitoring corruption and human rights abuses and promoting democracy in Haiti.(2)Supporting the efforts of the Government of Haiti to identify persons involved in human rights violations and significant acts of corruption in Haiti, including public and private sector actors, and hold them accountable for their actions.(3)Addressing concerns of impunity for the alleged perpetrators of, as well as the individuals who organized and planned, the massacre in La Saline that took place on November 13, 2018.(4)Urging authorities to continue to investigate attacks in the neighborhoods of La Saline and Bel Air in 2018 and 2019 that left dozens dead in order to bring the perpetrators to justice.(b)Briefing(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall brief the appropriate congressional committees on the events that took place on November 13, 2018, in the neighborhood of La Saline, in Port-au-Prince, Haiti, and the aftermath of those events.(2)ElementsThe briefing required by paragraph (1) shall include the following: (A)An examination of any links between the massacre in La Saline and mass protests that occurred concurrently in Haiti. (B)An analysis of the reports on the massacre in La Saline authored by the United Nations, the European Union, and the Government of Haiti.(C)A detailed description of all known perpetrators of, as well as the individuals who organized and planned, the massacre. (D)An overview of efforts taken by the Government of Haiti to bring the perpetrators of, as well as the individuals who organized and planned, the massacre in La Saline to justice and to prevent other similar attacks.(E)An assessment of the ensuing treatment and displacement of the survivors of the massacre in La Saline.(3)ConsultationIn carrying out paragraph (1), the Secretary shall consult with nongovernmental organizations in Haiti and the United States.6.Methods to promote freedom of the press and assembly in HaitiThe Secretary of State shall prioritize the promotion of freedom of the press and freedom of assembly, as well as the protection of journalists in Haiti through the following methods:(1)Advocating to Haitian authorities for increased protection for journalists and the press and for the freedom to peacefully assemble or protest in Haiti.(2)Collaborating with officials of the Government of Haiti and representatives of civil society to increase legal protections for journalists in Haiti.(3)Supporting efforts to strengthen transparency in the public and private sectors in Haiti and access to information in Haiti.(4)Using United States foreign assistance for programs to strengthen capacity for independent journalists and increase support for investigative journalism in Haiti.7.Methods to support post-earthquake, post-hurricane, and post-COVID–19 recovery and development in HaitiThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall prioritize post-earthquake, post-hurricane, and post-COVID–19 recovery and development efforts in Haiti through the following methods:(1)Collaborating with the Government of Haiti on a detailed and transparent development plan that includes clear objectives and benchmarks.(2)Building the capacity of Haitian-led public, private, and nongovernmental sector institutions in Haiti through post-earthquake and post-hurricane recovery and development planning.(3)Assessing the impact of the recovery efforts of the United States and the international community in Haiti since January 2010. (4)Supporting disaster resilience and reconstruction efforts.(5)Addressing the underlying causes of poverty and inequality.(6)Improving access to—(A)health resources;(B)public health technical assistance; and(C)clean water, food, and shelter.(7)Assessing the impact of the COVID–19 pandemic on post-disaster recovery efforts and evaluating United States support needed to help with the pandemic response in Haiti.8.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development (in this section referred to as the Administrator) and other relevant agencies and departments, shall submit to the appropriate congressional committees a report on developments in Haiti.(b)ElementsThe report required by subsection (a) shall include the following: (1)A strategy for carrying out sections 5, 6, and 7, including established baselines, benchmarks, and indicators to measure outcomes and impact.(2)An assessment of major corruption committed among the public and private sectors and all corruption prosecutions investigated by the judiciary of Haiti since January 2015.(3)An overview of efforts taken by the Government of Haiti to address corruption, including the Petrocaribe scandal, and corrective measures to strengthen and restore trust in the public institutions of Haiti. (4)A description of United States Government efforts to consult and engage with officials of the Government of Haiti and independent civil society groups focused on monitoring corruption and human rights abuses and promoting democracy and press freedom in Haiti since January 2015.(5)A description of the response by the Government of Haiti to civic protests that have taken place since July 2018 and any allegations of human rights abuses, including attacks on journalists. (6)An assessment of United States security assistance to Haiti, including United States support to the Haitian National Police and an assessment of compliance with section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and section 362 of title 10, United States Code (commonly referred to as the Leahy Laws).(7)A description of the efforts of the Government of Haiti to support displaced survivors of urban and gang violence.(8)An assessment of the impact of presidential decrees on the health of Haiti's democratic institutions and safeguarding of human rights, including decrees relating to— (A)reducing the authority of the Superior Court of Accounts and Administrative Litigation; (B)promulgating an antiterrorism law; (C)establishing the National Intelligence Agency; and (D)retiring and subsequently appointing judges to the Supreme Court of Haiti.(9)A review of the alleged coup against President Moïse on February 7, 2021, and subsequent arrest and jailings of alleged perpetrators.(10)An analysis, in collaboration with the Government of Haiti, of efforts to support development goals in Haiti since January 2015, including steps taken—(A)to strengthen institutions at the national and local levels; and(B)to strengthen democratic governance at the national and local levels.(11)An analysis of the effectiveness and sustainability of development projects financed by the United States, including the Caracol Industrial Park and supporting infrastructure.(12)A description of procurement from Haitian small- and medium-sized businesses and nongovernmental organizations by the Government of the United States and the Government of Haiti for development and humanitarian activities, dis­ag­gre­gated by year since 2015, and a description of efforts to increase local procurement, including food aid. (13)A description of United States efforts taken since January 2010 to assist the Haitian people in their pursuits for free, fair, and timely democratic elections.(14)Quantitative and qualitative indicators to assess progress and benchmarks for United States initiatives focused on sustainable development in Haiti, including democracy assistance, economic revitalization, natural disaster recovery, pandemic response, resilience, energy and infrastructure, health, and food security.(c)ConsultationIn preparing the report required by subsection (a), the Secretary and the Administrator shall consult, as appropriate, with—(1)nongovernmental organizations and civil society groups in Haiti and the United States; and (2)the Government of Haiti.(d)Public availabilityThe Secretary shall make the report required by subsection (a) publicly available on the website of the Department of State.9.RepealThe Assessing Progress in Haiti Act of 2014 (22 U.S.C. 2151 note; Public Law 113–162) is repealed. 10.TerminationThis Act shall terminate on December 31, 2025.